When a case is tried on an agreed statement *Page 459 
of facts, it is the duty of the trial court, and of this court on appeal, to apply the law to the facts as agreed upon, but when there is a direct conflict on material facts, how is this possible? In Black's Law Dictionary, p. 55, it is said that an agreed statement of facts upon which the judgment is founded is analogous to a special verdict. Such agreed statement of facts must state the ultimate facts of the case, presenting only questions of law, and not circumstances which may tend to prove the ultimate facts. Raimond v. Terrebonne Parish, 132 U.S. 192, 10 Sup. Ct. 57, 33 L.Ed. 309; Burr v. Des Moines Co., 1 Wall. 99, 17 L.Ed. 561; Norris v. Jackson, 9 Wall. 125, 19 L.Ed. 608;Martinton v. Fairbanks, 112 U.S. 670, 5 Sup. Ct. 321, 28 L.Ed. 862; and Wilson v. Merchants' Loan   Trust Co.;193 U.S. 121, 22 Sup. Ct. 55, 46 L.Ed. 113.
Obviously the purported statements in this case do not conform to these requirements. On a very material matter, as above shown, there is a direct contradiction, and the only admission as to other purported admitted facts is that the defendants could introduce evidence to prove them. On this state of the record, we must decline to decide the very interesting questions presented.
We therefore recommend that the judgment be reversed, and the cause remanded for a new trial, and that the former opinion rendered herein be withdrawn and the present one substituted.
By the Court: It is so ordered. *Page 460